AMENDMENT
TO THE
REVLON PENSION EQUALIZATION PLAN
WHEREAS, Revlon Consumer Products Corporation (the “Company”) sponsors the
Revlon Pension Equalization Plan (as amended, the “Plan”);
WHEREAS, the Company has reserved the right to amend the Plan; and
WHEREAS, in connection with the cessation of benefit accruals and service
credits of the Revlon Employees’ Retirement Plan, effective December 31, 2009
(the “Effective Date”) the Company now desires to amend the Plan to cease
benefit accruals, service credits and new participation.
NOW, THEREFORE, the Plan is amended, effective as of the Effective Date, as
follows:

1.   A new Article XII is hereby inserted into the Plan to read as follows:

      “XII. Cessation of Plan Benefit Accruals, Service Credits and New
Participation Effective December 31, 2009         Effective December 31, 2009
(the “Cessation Date”), benefit accruals, service credits and new participation
under the Pension Plan shall cease. Each benefit to which a Participant is
entitled to under this Plan shall be calculated by reference to his or her
Pension Plan benefit as of the Cessation Date, except to the extent that certain
interest credits continue to accrue pursuant to Section 26.2.3 of the Pension
Plan (which interest credits shall continue to accrue under the Pension Plan).
Notwithstanding any provision of this Plan to the contrary, effective for
calendar years commencing after December 31, 2009, no additional benefits shall
accrue under this Plan (other than such interest credits which shall continue to
accrue under this Plan) and the amount of the benefits otherwise payable under
this Plan shall be determined as if each Participant had terminated employment
with the Company on December 31, 2009, or their actual termination date if
earlier.         No employee who is not a Participant as of the Cessation Date
shall be admitted to participation in the Plan from and after the Cessation
Date.”

2.   Except as amended hereby, the Plan remains in full force and effect,
enforceable in accordance with its terms. The Plan and this Amendment shall be
read, taken and construed as one and the same instrument.   3.   This Amendment
may be executed in any number of counterparts (whether facsimile or original),
each of which shall be deemed to be an original as against any party whose
signature appears thereon, and all of which shall together constitute one and
the same instrument.

IN WITNESS WHEREOF, the undersigned has executed this Amendment to the Plan as
of the date set forth below.

          REVLON CONSUMER PRODUCTS CORPORATION
      By:   /s/ Robert K. Kretzman       Robert K. Kretzman      Executive Vice
President, Human Resources,
Chief Legal Officer and General Counsel
As of May 28, 2009     

